United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 19, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-41583
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

BARRY EUGENE BROOKS,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 6:01-CR-54-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Barry Eugene Brooks appeals from the district court’s order

revoking his supervised release.   This court must examine the

basis of its jurisdiction on its own motion if necessary.        Mosley

v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).   Article III, § 2 of

the Constitution limits federal court jurisdiction to actual

cases and controversies.    Spencer v. Kemna, 523 U.S. 1, 7 (1998).

The case-or-controversy requirement demands that “some concrete

and continuing injury other than the now-ended incarceration or


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-41583
                               -2-

parole -- some ‘collateral consequence’ of the conviction -- must

exist if the suit is to be maintained.”   Id.

     Brooks has served the nine-month prison sentence that was

imposed upon the revocation of his supervised release.   The order

revoking Brooks’s term of supervised release imposed no further

term of supervised release.   Accordingly, there is no case or

controversy for this court to address, and the appeal is

dismissed as moot.

     APPEAL DISMISSED.